           Case 1:18-cv-08408-DAB Document 23 Filed 01/30/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------- x
 In the matter of the Arbitration                                 :
                                                                  :
               -between-                                          :
                                                                  :
 SSI (BEIJING) COMPANY LTD.,                                      :
                                                                  :    1:18-cv-8408-DAB
                       Petitioner,                                :
                                                                  :    NOTICE OF CROSS-MOTION
               -and-                                              :    TO STAY ARBITRATION
                                                                  :
 PROSPER BUSINESS DEVELOPMENT                                     :
 CORPORATION,                                                     :
                                                                  :
                        Respondent.                               :
 ---------------------------------------------------------------- x
                 PLEASE TAKE NOTICE that, upon the annexed declaration of Liyu Jin,

executed on January 30, 2019, and the exhibits attached thereto, and upon the accompanying

Memorandum of Law, the undersigned attorneys for Petitioner SSI (Beijing) Company Ltd. shall

move before the Honorable Deborah A. Batts, U.S.D.J., at the United States District Court for the

Southern District of New York, 500 Pearl Street, New York, New York, on a date and time to be

determined by the Court, for an Order granting Petitioner’s cross-motion to stay arbitration.

Dated: New York, New York                           WILLKIE FARR & GALLAGHER LLP
       January 30, 2019


                                                  By:     /s/ Mary Eaton

                                                        Mary Eaton
                                                        Maxwell A. Bryer
                                                        787 Seventh Avenue
                                                        New York, New York 10019
                                                        (212) 728-8000
                                                        meaton@willkie.com

                                                        Attorneys for Petitioner SSI (Beijing) Company
                                                        Ltd.
        Case 1:18-cv-08408-DAB Document 23 Filed 01/30/19 Page 2 of 2



TO:

ANDERSON KILL P.C.

Jeffrey E. Glen
Peter A. Halprin
1251 Avenue of the Americas
New York, New York 10020
Telephone: (212) 278-1000
jglen@andersonkill.com
phalprin@andersonkill.com



JAMES E. ARNOLD & ASSOCIATES, LPA

James E. Arnold (admitted pro hac vice)
Gerhardt A. Gosnell II (admitted pro hac vice)
Damion M. Clifford (admitted pro hac vice)
115 W. Main St., 4th Floor
Columbus, Ohio 43215
Telephone: (614) 460-1600
jarnold@arnlaw.com
ggosnell@arnlaw.com
dclifford@arnlaw.com

Attorneys for Respondent Prosper Business
Development Corporation




                                             -2-
